Citation Nr: 0305982	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  96-34 078	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee, evaluated as 
10 percent disabling from December 20, 1993, through 
February 1, 2000.   

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee, status post 
arthroplasty, effective from April 1, 2000, through May 10, 
2001.   

3.  Entitlement to a rating in excess of 30 percent for the 
residuals of a total knee arthroplasty, for the period from 
July 1, 2002, through the present.   

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the left fibula, effective from 
August 18, 1993, through September 9, 1998.   

5.  Entitlement to a rating in excess of 30 percent for the 
residuals of a fracture of the left fibula, for the period 
from September 10, 1998, through the present.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1950 to October 1953.  

By a rating action, dated in July 1994, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, confirmed and continued a noncompensable evaluation for 
the veteran's service-connected residuals of a fracture of 
the left fibula.  The veteran disagreed with that decision 
and appealed to the Board of Veterans' Appeals (Board).  

In April 1995, following a hearing at the RO, the hearing 
officer granted a 10 percent rating for the residuals of a 
fracture of the left fibula, effective August 18, 1993.  

In October 1998, the Board remanded the issue of an increased 
rating for the residuals of a fracture of the left fibula to 
the RO for further development.  

In its October 1998 remand, the Board noted that, in April 
that year, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, had granted the veteran's 
claim of entitlement to service connection for degenerative 
disease of the left knee and had assigned a 10 percent 
disability rating, effective December 20, 1993.  The Board 
also noted that the veteran submitted a notice of 
disagreement (NOD) with respect to that rating but that he 
had not been furnished a statement of the case (SOC).  
Therefore, the Board referred the issue of an increased 
rating for the left knee disability to the RO and directed 
that it furnish the veteran an SOC.  

By a rating action, dated in October 1999, the RO increased 
the veteran's rating for his service-connected residuals of a 
fractured left fibula from 10 percent to 30 percent, 
effective September 10, 1998.  Shortly thereafter, the 
veteran was issued an SOC, and he submitted a substantive 
appeal with respect to that issue.  

In the fall of 2000, the veteran moved from the jurisdiction 
of the Buffalo RO to the RO in St. Louis, Missouri.

By a rating action, dated in November 2000, the RO in St. 
Louis, Missouri, granted the veteran a temporary 100 percent 
disability evaluation, due to the need for a period of 
convalescence following arthroscopic surgery for his 
service-connected left knee disorder.  38 C.F.R. § 4.30 
(2000).  The effective date of the total rating was 
February 2, 2000.  That rating remained in effect until 
April 1, 2000, when it reverted to the 10 percent schedular 
evaluation.  

In August 2001, following additional development of the 
record, the RO granted the veteran a temporary 100 percent 
disability evaluation, due to the need for a period of 
convalescence following a total left knee arthroplasty.  
38 C.F.R. § 4.30.  The effective date of that rating was 
May 11, 2001, the day the veteran was admitted to the 
hospital for the left knee surgery.  Following the expiration 
of the temporary total rating, the RO granted the veteran a 
100 percent schedular evaluation for the residuals of his 
total left knee arthroplasty in accordance with the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055 
(2001).  The effective date of the 100 percent schedular 
rating was July 1, 2001.  That rating was then reduced to a 
30 percent schedular evaluation, effective July 1, 2002.  
38 C.F.R. § 4.71a, DC 5055.  The claim of entitlement to a 
rating in excess of 30 percent for the veteran's 
service-connected residuals of a total left knee arthroplasty 
was then forwarded to the Board for appellate consideration.  


FINDINGS OF FACT

1.  From December 20, 1993, through February 1, 2000, the 
veteran's service-connected degenerative joint disease of the 
left knee, manifested primarily by pain to palpation, slight 
swelling, slight crepitus, weakness, some limitation of 
motion, minimal valgus tendency, painful flare-ups, and a 
slight limp, was productive of moderate impairment.  

2.  From April 1, 2000, through May 10, 2001, the veteran's 
service-connected degenerative joint disease of the left 
knee, status post arthroscopy, manifested primarily by some 
limitation of motion, crepitus, mild swelling in the knee, 
and overall varus malalignment of the knee by less than 5 
degrees, was productive of moderate impairment.  

3.  Since July 1, 2002, the veteran's service-connected 
residuals of total left knee arthroplasty have consisted 
primarily of complaints of intermittent pain; some limitation 
of motion; and painful flare-ups.  

4.  From August 18, 1993, through September 9, 1998, the 
veteran's service-connected residuals of a fractured left 
fibula, manifested primarily by tenderness over the lower 
third of the fibula; malunion of the fracture with some 
irregularity approximately 4 inches above the ankle joint; a 
loss of 5 degrees of dorsiflexion of the left foot; and a 
loss of 15 degrees of plantar flexion of the left foot, were 
productive of no more than slight impairment.  

5.  Since September 10, 1998, the veteran's service-connected 
residuals of a fractured left fibula, manifested primarily by 
tenderness over the distal left fibula painful flare-ups; 
malunion of the fracture with some irregularity and apparent 
pressure on the tibia; dorsiflexion of the left foot to 7 
degrees; and plantar flexion of the left foot to 15 degrees, 
have been productive of no more than slight impairment.  


CONCLUSIONS OF LAW

1.  From December 20, 1993, through February 1, 2000, the 
criteria for a 20 percent rating for the veteran's 
service-connected degenerative joint disease of the left knee 
were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DC 5003-5257 (1993).  

2.  From April 1, 2000, through May 10, 2001, the criteria 
for a 20 percent rating for the veteran's service-connected 
degenerative joint disease of the left knee, status post 
arthroscopy, were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, DC 5003-5257 (2000).  

3.  Since July 1, 2002, the criteria for a rating in excess 
of 30 percent for the veteran's service-connected residuals 
of a total left knee arthroplasty have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DC 5055 (2002).  

4.  From August 18, 1993, through September 9, 1998, the 
criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a fractured left 
fibula were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40-4.42, 4.45, 4.71a, DC 5262 (1993).  

5.  Since September 10, 1998, the criteria for a rating in 
excess of 30 percent for the residuals of a fractured left 
fibula have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40-4.42, 4.45, 4.71a, DC 5262 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Board's 
remand of October 1998; the SOC's; the Supplemental 
Statements of the Case (SSOC's); and letters in April 2000 
and April 2002, the veteran and his representative were 
notified of evidence necessary to substantiate the claims of 
entitlement to increased ratings for his service connected 
left knee disability and residuals of a fractured left 
fibula.  Indeed, the VA informed the veteran of what evidence 
and information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information and 
evidence the veteran needed to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in 
January 1995, March 1995, and April 1995, the RO requested 
reports of X-rays, reportedly taken on March 18, 1994, at the 
VA Medical Center (MC), White River Junction, Vermont.  In 
November 1999 and September 2000, the RO requested that the 
Buffalo VAMC furnish the records reflecting the veteran's 
treatment at the VA Outpatient Clinic in Rochester, New York, 
from August 1999 through the present.  

Relevant evidence obtained in association with the veteran's 
appeal consists of the his service medical records; reports 
of orthopedic examinations performed by the VA in August 
1961; March 1994, July 1997, December 1998, March 1999, and 
November 2002; records from the Rochester VA Outpatient 
Clinic, reflecting the veteran's treatment from July 1997 
through September 2000; a report from the Kansas City VAMC, 
reflecting the veteran's hospitalization in May 2001; 
outpatient records from the Kansas City VAMC, reflecting the 
veteran's treatment in August and September 2001; and the 
transcript of the veteran's January 1995 hearing held at the 
RO before a local hearing officer.  

After reviewing the record, it appears that all of the 
relevant evidence, which has been  adequately identified by 
the veteran, has been obtained and associated with the claims 
folder.  Indeed, the veteran has not identified any 
outstanding evidence (which has not been requested by the RO) 
which could be used to substantiate any of the issues on 
appeal.  Accordingly, the RO has met its duty to assist the 
veteran in the development of his claim; and therefore, there 
is no need for further development of the evidence in order 
to meet the requirements of the VCAA.  

II.  The Facts

In service in October 1951, the veteran sustained a simple 
fracture of the left fibula with two fracture sites in the 
distal half of the fibula.  There was no artery or nerve 
involvement.  

During a VA orthopedic examination in August 1961, the 
veteran reported that in cold, damp weather he experience 
aching discomfort at the site of his left fibula fracture.  
He described some tendency to turn his ankle since the 
injury.  He also reported pain which appeared to radiate from 
his low back down his lower left extremity to his ankle.  In 
addition, he described a pins and needles sensation in the 
lateral aspect of the left thigh.  

On examination, the veteran walked with a normal gait.  
Standing on tiptoe disclosed questionable difficulty on the 
left compared to the right.  The lower extremities revealed 
about one-half inch decrease in circumference of the left 
thigh compared to the right.  There was questionable slight 
hypesthesia in the lateral aspect of the left thigh.  There 
was abnormal contour of the left lower third of the leg in 
the ankle region by reason of a depression over the distal 
quarter of the fibular shaft.  There was slight tenderness to 
manual compression of the lower fourth of the leg.  There was 
also questionable hypesthesia to pinprick over the lateral 
aspect of the left foot, compared to the right.  X-rays of 
the left lower leg revealed a comminuted fracture of the 
fibula in the distal third.  There was an apparent tear of 
the interosseous membrane with resultant calcification and 
bridging between the tibia and fibula.  The fragments of the 
tibia formed a slight medial angulation.  Following the 
examination, the diagnoses were status following fracture, 
distal fourth shaft, left fibula, 1951 and compressive 
radiculopathy, lumbosacral region, left, due to unknown 
cause.  

During a March 1994 VA orthopedic examination, the veteran 
complained of constant pain in his left knee, as well as 
inability to lie on either side since the fracture of his 
fibula in 1951.  He reported that his left ankle was no 
longer significantly symptomatic but that pain radiated from 
his midcalf up to his left hip.  He noted a definite limp 
when he was tired.  He also reported some aggravation over 
the last several years when lifting.  He noted that he was 
due to retire as a truck mechanic in approximately a month 
and a half but that over the years, he had never lost any 
time from work.  He stated that his symptoms seemed to be 
somewhat better on the weekends when he did not work.  He 
noted moderate aggravation from prolonged standing and 
walking.  Rest and daily Tylenol reportedly relieved his 
symptoms.  He stated that otherwise, his general health had 
been quite good.  

On examination, the veteran walked with a slight limp 
favoring his left hip.  There was no swelling or instability 
about the left knee, and the left knee had a full range of 
motion.  There was moderate tenderness over the head of the 
left fibula.  There was also tenderness over the lower third 
of the left fibula with some irregularity felt approximately 
4 inches above the ankle joint.  The range of motion of the 
left foot revealed a loss approximately 5 degrees of 
dorsiflexion and approximately 15 degrees of plantar flexion.  
The left ankle joint itself seemed stable.  There was 
approximately one-half inch atrophy of the left thigh and 
left calf, compared to the right.  The reflexes seemed to be 
active and equal, but there did appear to be decreased 
sensation to pinprick over the lateral calf and lateral 
aspect of the ankle and foot on the left.  X-rays of the 
lumbosacral spine revealed degenerative changes.  X-rays of 
the left knee revealed very minimal medial joint compartment 
narrowing.  X-rays of the left ankle revealed deformity 
involving the distal diaphysis of the left fibula with a 
probable pseudoarthrosis between the fibula and tibia at the 
site of the old fibula fracture.  

Following the VA examination, the relevant diagnosis was a 
history of a fracture at the junction of the distal middle 
thirds of the left fibula.  It was also noted that the 
veteran had degenerative arthritis of the lumbosacral spine 
with probable spinal stenosis causing nerve root compression 
of the first sacral segment on the left side.  The examiner 
stated that the veteran appeared to be partially disabled as 
a truck mechanic due to degenerative arthritis in the 
lumbosacral spine and the left hip and nerve root compression 
syndrome involving the first sacral dermatone.  Such findings 
did not appear to be related to the old fracture of the 
fibula.  

During a VA orthopedic examination in July 1997, the veteran 
complained of constant local pain and soreness in his left 
knee.  The examination failed to reveal any swelling, 
deformity, angulation, false motion, shortening, or 
interarticular involvement.  Flexion of the right knee was 
full at 140 degrees.  Flexion of the left knee was 
accomplished to 135 degrees with some discomfort on full 
flexion.  Extension was accomplished to 0 degrees.  X-rays 
revealed calcific densities within the medial compartment of 
the left knee joint along the shape of the medial meniscus.  
That finding was presumed to be due to degenerative disease 
process.  Following the examination, the relevant diagnosis 
was degenerative disease and calcific densities of the left 
knee.  The examiner stated that such diagnosis could very 
well have been an aftermath of the veteran's 
service-connected fracture of the left fibula.  

During an examination of the veteran's joints, also performed 
by the VA in July 1997, it was noted that the old fracture of 
the distal left fibula was angulated such that there was an 
apparent pressure effect on the tibia.  The fracture was 
reportedly well healed, and the ankle mortise was intact.  
There was no evidence of ankle fluid.  The diagnosis was 
healed fracture of the left lower fibula.  

VA outpatient records show that on September 10, 1998, the 
veteran presented himself for treatment as a new patient.  He 
thought that he had fluid on the left knee and stated that it 
was painful and swollen.  He stated that the pain was 
aggravated by use and relieved by rest.  He was reportedly 
unable to sit with the knee bent for an extended period of 
time.  It was noted that he took 6 to 8 Tylenol per day for 
relief.  On examination, the left knee was slightly swollen 
and tender to the touch.  Flexion of the left knee was 
limited to 30 degrees due to pain.  The lower left leg just 
superior to the lateral malleolus was also tender to the 
touch.  Neurological findings were normal.  The relevant 
diagnoses were old left leg injury, fibula fracture with 
continuing pain over the fracture area, left hip, and left 
knee.  It was noted that the veteran had probable 
osteoarthritis of the left knee.  

X-rays of the left tibia and fibula, performed later in 
September 1998, revealed an old healed fracture deformity at 
the distal end of the left fibula, approximately 10 
centimeters proximal to the tip of the lateral malleolus.  
Remodeled curved deformities were noted; however, the 
fracture site was reportedly solidly healed.  At the fracture 
site, there was a fusion between the tibia and fibula.  

During a routine visit on October 9, 1998, the veteran 
continued to complain of left leg pain.  The assessment with 
respect to his left leg injury was essentially the same as 
that documented in the previous month.  X-rays of the left 
knee showed degenerative joint disease.  

VA outpatient treatment records show that in November 1998, 
the veteran complained of increasing pain, especially in the 
left knee, with occasional buckling of the knee.  The veteran 
also reportedly noticed some swelling in the left knee from 
time to time.  He stated that he had difficulty going up and 
down stairs or walking too far.  He stated that prolonged 
time on his legs caused increased pain.  On examination, 
there was a well-healed scar on the lateral aspect of the 
left ankle.  Inspection of the left knee revealed minimal 
valgus tendency.  There was also a small swelling in the 
popliteal fossae, possibly a Baker's cyst.  The veteran's 
range of left knee motion was limited, actively and 
passively, especially in flexion beyond 80 degrees, due to 
pain.  Extension was full.  Motor strength appeared to be at 
least three plus to four minus, but manual muscle testing was 
difficult secondary to pain.  There was no significant 
medial, lateral, or interior or posterior instability in the 
left knee.  Minimal crepitus was noted.  There was 
significant tenderness to palpation on the medial aspect of 
the left knee, as well as the popliteal fossae.  There was 
some tenderness to palpation in the calf.  The examiner 
concluded that the veteran had a possible Baker's cyst in the 
left knee, as well as mild degenerative arthritis.  He 
advised the veteran to continue with Motrin and to try a 
heating pad.  The veteran was also referred to the 
rheumatology service.  

During a follow-up examination with the VA rehabilitation 
service in December 1998, the veteran continued to have 
tenderness in his knee, anteriorly, posteriorly, and on the 
side.  The range of motion was actively and passively 
decreased in flexion with some pain.  There was also mild 
instability noted with fullness in the popliteal fossae.  
Physical therapy and hot packs were recommended, and the 
veteran was referred to the orthopedic service for 
evaluation.  

In December 1998, the veteran again underwent a VA orthopedic 
examination.  He complained of pain, weakness, instability, 
giving way, and locking of the left knee. He also reported 
occasional swelling in the area of the old left fibula 
fracture but no heat, redness, or drainage.  He reported 
flareups of bone pain, approximately 2 or 3 times a day, 
lasting about five minutes each.  The veteran felt that there 
was a 100 percent functional impairment during his flareups.  
There was no active or current infection, and it was noted 
that the veteran did not use crutches, a brace, a cane, or 
corrective shoes.  There were no constitutional symptoms of 
bone disease.  The veteran stated that the residuals of his 
left fibular fracture interfered with everything he did, 
including mowing the lawn, exercising, etc.  

On examination, the left ankle was not swollen, red, or 
inflamed.  It was tender to the touch along the lower third 
of the left fibula.  X-rays of the left tibia and fibula 
performed in September 1998 were reviewed and reportedly 
showed an old fracture deformity of the distal fibula with 
remodeled deformity and fusion to the tibia.  It was noted 
that the fracture site was solidly healed.  It was noted that 
there was no nonunion of the bone and no evidence of loose 
motion.  X-rays of the left knee, also performed in September 
1998, were reviewed and reportedly showed a calcific medial 
meniscus without interval change, compared to X-rays taken in 
July 1997.  Such findings were possibly part of a 
degenerative disease process. 

VA outpatient records show that, in January 1999, the veteran 
reported increased pain in his left knee and ankle.  On 
examination, he demonstrated a full range of motion.  There 
was a painful posterior knee cyst on full extension.  There 
was no significant crepitus.  X-rays showed a calcific 
density in the meniscus.  The assessment was degenerative 
joint disease of the left knee with Baker's cyst. 

During a March 1999 VA orthopedic examination, the veteran 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance in the left knee and ankle.  He also 
reported swelling in those joints, as well as heat and 
redness.  He stated that his left knee and ankle would give 
way and that he also experienced locking of the left knee.  
Treatment consisted of a left knee brace, which he had been 
given for the first time in 1999, as well as over-the-counter 
pain medication.  He reported daily flareups which occurred 
in the morning when he first got out of bed and increased the 
severity of his pain approximately 80 percent.  He stated 
that such flareups increased his functional impairment 
100 percent.  In addition to awakening, precipitating factors 
included activity after a period of prolonged inactivity, 
such as sitting.  Alleviating factors consisted of rest.  It 
was noted that he had had no episodes of dislocation or 
recurrent subluxation and that he did not have constitutional 
symptoms of inflammatory arthritis.  He reportedly worked 
part time as a bank courier.  He stated that he could not 
stand for prolonged periods of time and could not walk for 
more than 120 feet without discomfort.  He also stated that 
he could not indulge in any sports.  

On examination, there was no redness, swelling, or 
inflammation of the left ankle or knee.  The veteran grimaced 
with pain as the examiner simply approached the left leg.  
Dorsiflexion of the left foot was accomplished 7 degrees, 
while plantar flexion was performed to 15 degrees.  Left knee 
flexion was accomplished to 90 degrees.  The veteran walked 
with a slight limp.  On examination of the left ankle, the 
veteran reported pain, when the examiner wiggled the 
veteran's 3rd, 4th, and 5th toes.  The veteran reported that 
such pain radiated up his leg.  He also reported pain on 
pressure of the heel and on pressure of the midtibia.  
Elevation of his left also caused pressure in the ankle area.  
Mere touching of the skin in the area of the midtibial shaft 
or ankle caused pain.  The veteran also reported pain on 
manipulation of the left knee.  The veteran noted that the 
degree and location of the pains on manipulation of the toes, 
pressure on the heels, and pressure over the shaft of the 
left fibula, were nonphysiological and did not appear to be 
related to the fracture.  X-rays of the left tibia and 
fibula, taken in September 1998, were reviewed and showed an 
old fracture deformity at the distal fibula with remodeled 
deformity and fusion to the tibia.  X-rays of the left knee 
reportedly showed calcific medial meniscus without interval 
change, as compared to those taken in July 1997.  The 
examiner stated that such findings were possibly part of a 
chronic degenerative disease process.  The relevant diagnosis 
was old healed fracture, distal fibula.  

VA outpatient records show that in March 1999, the veteran 
complained of a long history of left knee pain which had 
suddenly increased in the previous months.  He also reported 
locking and giving way of the left knee with activities of 
daily living.  On examination, there was severe medial joint 
line tenderness and positive McMurray's sign.  There was no 
laxity.  The range of left knee motion was from 0 to 
90 degrees, after which there was increased pain.  

In April 1999, X-rays of the veteran's left knee revealed 
chondrocalcinosis and degenerative changes.  An MRI of the 
veteran's left knee, performed that same month, revealed 
degeneration of the posterior horn of the lateral meniscus 
and a medial meniscal tear.  

On February 2, 2000, the veteran underwent left knee 
arthroscopy including partial medial and lateral 
meniscectomies.  

During follow-up treatment in March 2000 for the veteran's 
left knee arthroscopy, it was noted that there were no new 
complaints and no pain or muscle weakness.  The veteran 
stated that he continued to work as a truck driver and that 
he performed physical strengthening exercises without 
complaint.  He reportedly no longer took any pain medication.  
It was noted that the wound had healed nicely and that the 
veteran had a full range of left knee motion.  The left knee 
was slight edematous.  There was palpable tenderness in the 
popliteal area but no erythema, warmth to palpation, or 
crepitus.  

X-rays of the veteran's left knee, taken in July 2000, 
revealed some degenerative disease at the medial compartment 
of the knee joint with chronic bony ossicles at the medial 
margin of the medial joint.  

During a VA orthopedic consultation in September 2000, the 
veteran complained of diffuse pain in the knee at a level of 
10 on a scale from 1 to 10.  The veteran stated that his knee 
gave out on him when he stood.  It was noted that he was 
working approximately four hours a day as a driver.  He was 
unable to perform exercises due to pain and swelling in the 
knee.  He denied any trauma to the left knee.  He also 
reported pain in the left calf.  On examination, the 
veteran's range of left knee motion was at least 0 to 
90 degrees.  There was mild swelling of the left knee and 
McMurray's sign was positive.  X-rays revealed 
tricompartmental osteoarthritis and a history of Baker's 
cyst.  The diagnosis was rule out deep ventricular thrombosis 
in the left calf.  

In April 2001, the veteran reported pain in his left knee at 
a level of 8 to 9 on a scale of 10.  He had reportedly been 
told that he would be a candidate for knee replacement and 
requested that such replacement be performed.  On 
examination, the veteran had overall varus malalignment of 
the left knee by less than approximately 5 degrees.  There 
was no medial or lateral laxity.  The range of left knee 
motion was poor and lacked approximately 10 to 15 degrees of 
full extension.  Flexion was accomplished to no more than 70 
degrees.  Patellar tracking revealed a great deal of pain and 
crepitus.  X-rays of the left knee from March were reviewed 
and showed a moderate amount of degenerative arthritis with 
either a loose fragment or a very large osteophyte, medially.  
The impression was degenerative arthritis to the left knee, 
moderate to severe.  His Knee Society score was estimated to 
be 10 for pain, 16 for motion, and 20 for stability, making a 
total of 46.  Functionally, he was 25 for walking and 20 for 
negotiating stairs.  

On May 11, 2001, the veteran was admitted to the Kansas City 
VA Medical Center, where he underwent a total left knee 
arthroplasty.  After five days, he was discharged and was 
able to ambulate with little or no assistance, except for his 
walker.  His incision was slight erythematous, and there was 
some swelling thought to be secondary to hematoma.  
Therefore, he was kept on antibiotics.  A pathological report 
revealed that bone and cartilage taken from the veteran's 
left knee was consistent with degenerative osteoarthritis.  

VA medical records, dated September 7, 2001, showed that the 
veteran was doing quite well following his total left knee 
arthroplasty in May 2001.  He began to have problems with 
motion, in particular, left knee flexion, and X-rays 
demonstrated an unusual loose body, which was probably either 
cement or a bony fragment.  Extensive physical therapy was 
tried, but the veteran's left knee motion did not improve.  
On September 7, 2001, the veteran underwent arthroscopic 
surgery of the left knee, including debridement.  The 
postoperative diagnosis was osteofibrosis, left knee.  

On October 17, 2001, the veteran was seen by the orthopedic 
service for complaints of chronic swelling of the lower 
extremity and stiffness of the knee.  It was reported that, 
during the previous three weeks, the veteran had noticed a 
definite change in regard to the stiffness.  Prior to that, 
he had accomplished knee flexion to 105 degrees.  Full 
extension had lacked 2 to 3 degrees.  At the time of the 
consultation, however, he experienced a definite stop and 
blockage sensation, when he reached approximately 80 to 
90 degrees of flexion.  On examination, there was no evidence 
of acute inflammation or medial or lateral instability.  
There did not appear to be any acute effusion of the left 
knee.  X-rays revealed a calcification density posteriorly, 
which appeared to be a loose cement fragment.  Thereafter, 
arthroscopic surgery was performed.  
In November 2002, the veteran underwent a VA orthopedic 
examination.  It was noted that following his arthroscopic 
surgery in September 2001, the veteran had received physical 
therapy through June 2002.  He had reportedly had no 
definitive treatment for his left knee or ankle since June 
2002.  It was noted that he continued to take some type of 
pain pill, averaging approximately one a day.  He reportedly 
used a cane occasionally, primarily at the end of the day.  
It was noted that he did not use any type of brace or support 
for either the left knee or left ankle.  He rated his pain 
level at 6 on a scale of 10.  Such pain was reportedly 
intermittent in nature and was precipitated by prolonged 
standing or walking for more than a block.  He stated that he 
had to prop the knee up at night, when he slept.  His primary 
complaint, however, was the loss of full flexion.  He also 
reported some swelling.  On further interview, the veteran 
complained of fairly constant pain in the left ankle, which 
was precipitated by prolonged walking.  He also noticed an 
occasional grinding noise.  He reported that the left ankle 
was quite sensitive to the touch.  

On examination, the veteran was able to walk from the waiting 
room to the examining room without difficulty.  He moved 
about the examining room without apparent difficulty and 
climbed on and off the examining table without apparent pain.  
He was able to walk on his heels alone without difficulty.  
When asked to walk on tiptoes, he stated that he was unable 
to do so because of the instability in his left knee and pain 
in his left ankle.  An examination of the left knee revealed 
a well-healed straight anterior surgical scar.  There was no 
effusion or tenderness.  Flexion of the knee was accomplished 
to 90 degrees, while knee extension was accomplished to 0 
degrees.  Examination of the left ankle showed no tenderness 
or swelling.  The veteran was able to dorsiflex the left foot 
only to the neutral position.  He was able to plantar flex 
the left foot to 45 degrees.  X-rays of the left ankle 
revealed no acute bony fracture or dislocation.  There was an 
old, healed fracture of the distal portion of the fibula.  
There was no soft tissue swelling seen, and the ankle mortise 
was intact.  Following the VA examination, the impressions 
were status postoperative left total knee arthroplasty and 
synostosis of the left distal fibula and tibia with secondary 
limitation of motion.  The examiner stated that the veteran 
had malunion of the left distal fibula which had left him 
with slight left ankle disability.  It was noted that the 
left ankle and left knee did not exhibit weakened movement, 
excess fatigability, or incoordination.  The examiner noted 
that the veteran's pain in his left ankle and knee limited 
his functional ability during flareups.  It appeared that 
there was probably 10-degree loss of motion in the left knee 
when the knee was painful.  The examiner concluded that the 
veteran was unable to do any type of work which required 
prolonged standing or walking; therefore, he assumed that the 
combined knee and ankle problems impaired the veteran's 
ability to work.  

III.  Analysis

The veteran seeks increased ratings for his service-connected 
left knee disability and for his service-connected residuals 
of a fracture of the left fibula. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

A.  The Left Knee

The RO's April 1998 decision on appeal, which granted 
entitlement to service connection for the veteran's service-
connected left knee disability (currently evaluated as 10 
percent disabling), was an initial rating award.  As held in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found. Fenderson v. West, 12 Vet. App. 119 (1999). 

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003. 

Limitation of motion of the knee is rated in accordance with 
38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  A 10 percent rating 
is warranted when flexion is limited to 45 degrees or when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when flexion is limited to 15 degrees or when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  A 50 
percent rating is warranted when extension is limited to 45 
degrees.  

Potentially applicable in rating the veteran's left knee 
disability is 38 C.F.R. § 4.71a, DC 5257, the code applicable 
to rating knee impairment, manifested by recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted for slight impairment.  A 20 percent rating is 
warranted for moderate impairment, and a 30 percent rating is 
warranted for severe impairment.  

i.  December 20, 1993, through February 1, 2000

A review of the evidence discloses that from December 20, 
1993, through February 1, 2000, the veteran's service-
connected left knee disability was manifested primarily by 
pain to palpation, slight swelling, slight crepitus, some 
limitation of left knee motion, minimal valgus tendency, and 
a slight limp.  He also complained of flare-ups and weakness, 
and there was evidence atrophy during the March 1994 VA 
examination and decreased motor strength during the November 
1998 VA examination.  Taken together, such findings more 
nearly reflect a moderate level of left knee disability.  
Accordingly, for the time period in question, there was a 
reasonable basis for a 20 percent rating under 38 C.F.R. 
§ 4.71a, DC 5257.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation; however, 
the evidence does not show that the veteran's left knee 
disability was productive of any more than moderate 
impairment.  Indeed, there were no findings of severe 
disability, and his range of left knee was generally 
performed to at least 80 degrees, and his left knee extension 
was always full at 0 degrees.  Although he complained of left 
knee instability, giving way, and locking, the preponderance 
of the evidence shows that the knee was stable.  Indeed, the 
evidence is completely negative for any episodes of 
subluxation.  Moreover, there was no evidence of lack of 
normal endurance, excess fatigability, incoordination, 
discoloration, or heat with respect to the left knee.  
Finally, it should be noted that during the period in 
question, the veteran did not use any aids to help him walk, 
i.e., a cane, crutches, brace, or orthopedic shoes.  Absent 
any evidence that the veteran's left knee disability was 
productive of any more than moderate impairment, there was no 
basis for a schedular rating in excess 20 percent for the 
period from December 20, 1993, through February 1, 2000. 

ii.  April 1, 2000, through May 10, 2001

On February 2, 2000, the veteran underwent arthroscopic 
surgery on his left knee to repair damage to the medical and 
lateral meniscus.  After approximately 2 months of 
convalescence, he continued to complain of significant 
diffuse pain in the knee, as well as episodes of giving way.  
He also continued to demonstrate some limitation of motion, 
crepitus, mild swelling in the knee, and overall varus 
malalignment of the knee by less than 5 degrees.  Moreover, 
X-rays showed moderate to severe degenerative arthritis of 
the left knee, as well as a loose fragment or very large 
osteophyte.  As above, such findings more nearly reflected 
moderate impairment for which a 20 percent rating was 
warranted.  

In arriving at this decision, the Board has again considered 
the possibility of a still-higher schedular evaluation.  
Although he had a moderate to severe amount of degenerative 
arthritis in the knee, his level of knee function more nearly 
reflected moderate impairment.  Left knee flexion was 
accomplished to between 70 and 90 degrees, and left knee 
extension could be accomplished to at least 15 degrees.  
Moreover, there continued to be no evidence of laxity, 
instability, or recurrent subluxation.  The evidence also 
remained negative a lack of normal endurance, excess 
fatigability, incoordination, discoloration, or heat with 
respect to the left knee.  Finally, the evidence continued to 
be negative for any findings that the veteran used any aids 
to help him walk, i.e., a cane, crutches, brace, or 
orthopedic shoes.  Therefore, for the period from 
December 20, 1993, through February 1, 2000, the veteran's 
service-connected left knee disability was productive of 
moderate impairment.  Accordingly, no more than a 20 percent 
rating was warranted.



iii.  July 1, 2002, through the present

As noted above, on May 11, 2001, the veteran was admitted to 
the hospital for a left TKA.  

Knee replacement (prosthesis) is rated in accordance with 
38 C.F.R. § 4.71a, DC 5055.  A 100 percent schedular rating 
is warranted following implantation of the prosthesis.  A 60 
percent rating is warranted when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to DC's 5256, 5261, or 5262.  The minimum rating warranted is 
30 percent.  

The veteran's 100 percent rating for the year following the 
implantation of his left knee prosthesis ended July 1, 2002.  
Since that time, the primary manifestations of his left knee 
disability have been complaints of intermittent pain; some 
limitation of motion; and painful flare-ups.  His range of 
left knee motion, however, is from 0 degrees of extension to 
90 degrees of flexion; and despite his complaints to the 
contrary, there are no findings of effusion or tenderness.  
Moreover, there is no evidence of severe painful motion or 
weakness in the affected extremity.  Indeed, he does not 
demonstrate weakened movement, excess fatigability, or 
incoordination.  Although he continues to take a daily pain 
pill and occasionally uses a cane, he has reportedly had no 
treatment for the knee since June 2002.  Such findings more 
nearly approximate the criteria for a 30 percent rating and 
no more.  Accordingly, an increased rating is denied.  In 
arriving at this decision, the Board has considered the 
potential for higher schedular ratings under 38 C.F.R. 
§ 4.71a, DC's 5256, 5261, or 5262.  The veteran does not, 
however, demonstrate ankylosis of the knee necessary for a 
higher evaluation under DC 5256, nor does he demonstrate 
sufficient limitation of extension under DC 5261.  Finally, 
he does not demonstrate malunion necessary for a higher 
rating under DC 5262.  As such, those rating codes are not 
for application.  
I
The Board has also considered the potential application of 
staged ratings noted in Fenderson.  Staged ratings, however, 
have effectively been assigned for the veteran's service-
connected left knee disability.  The Board has considered the 
possibility of additional staged ratings; however, the 
evidence of record shows that the manifestations of the 
veteran's service-connected left knee disability were 
generally consistent within each of the indicated time 
periods.  Accordingly, there is no basis to further invoke 
the principle of staged ratings. 

B. The Left Fibula

Unlike the veteran's service-connected left knee disability, 
service connection for the residuals of a fractured left 
fibula had been established long before his most recent claim 
for an increased rating.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present (current rating 
period) level of disability is of primary concern.  Although 
the recorded history of a disability is for consideration in 
order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The residuals of the veteran's fracture of the left fibula 
are rated in accordance with 38 C.F.R. § 4.71a, DC 5262.  A 
10 percent rating is warranted for malunion of the fibula 
with slight knee or ankle disability.  A 20 percent rating is 
warranted for malunion of the fibula with moderate knee or 
ankle disability.  A 30 percent rating is warranted for 
malunion of the fibula with marked knee or ankle disability.  
A 40 percent rating is warranted for nonunion of the fibula 
with loose motion, requiring a brace.  

Potentially applicable in rating the veteran's residuals of a 
fractured left fibula is 38 C.F.R. § 4.71a, DC 5271.  Under 
that code, a 10 percent rating is warranted for moderate 
limitation of motion of the ankle.  A 20 percent rating is 
warranted for marked limitation of motion.

In service, the veteran sustained a fracture in the distal 
half of the left fibula.  There was no artery or nerve 
involvement.  There was an apparent tear of the interosseous 
membrane with resultant calcification and bridging between 
the tibia and fibula.  The fragments of the tibia formed a 
slight medial angulation.  

i.  August 18, 1993, through September 9, 1998

A review of the evidence shows that for the period from 
August 18, 1993, through September 9, 1998, the veteran's 
service-connected residuals of his fractured left fibula 
consisted primarily of tenderness over the lower third of the 
fibula; malunion of the fracture with some irregularity 
approximately 4 inches above the ankle joint; a loss of 5 
degrees of dorsiflexion of the left foot; and a loss of 15 
degrees of plantar flexion of the left foot.  There was, 
however, no evidence of non-union at the fracture site nor 
was there evidence of instability in the left ankle.  
Moreover, there was no evidence of swelling, discoloration, 
heat, crepitus, painful flare-ups, weakened movement, lack of 
normal endurance, excess fatigability, or incoordination.  
Indeed, there was no evidence that the residuals of the 
veteran's fractured left fibula were productive of any more 
than slight impairment.  Such findings more nearly reflected 
the criteria for a 10 percent rating for the residuals of his 
fractured left fibula.  Accordingly, there was no reasonable 
basis for an increased rating for the period from August 18, 
1993, through September 9, 1998.  

ii.  September 10, 1998, through the present

Since September 10, 1998, the residuals of the veteran's left 
fibula fracture have consisted primarily of tenderness over 
the distal left fibula painful flare-ups; malunion of the 
fracture with some irregularity and apparent pressure on the 
tibia; dorsiflexion of the left foot to 7 degrees; and 
plantar flexion of the left foot to 15 degrees.  There 
remains no evidence of non-union at the fracture site or 
instability in the left ankle.  Moreover, there continues to 
be no associated evidence of swelling, discoloration, heat, 
crepitus, weakened movement, lack of normal endurance, excess 
fatigability, or incoordination.  Reportedly, he has not 
received treatment for his left ankle since June 2002, and he 
does not wear a brace or other support on the ankle.  Indeed, 
the most recent examiner concluded that the residuals of the 
veteran's fractured left fibula were productive of slight 
disability.  Such findings more nearly reflect the criteria 
for a 10 percent rating for the residuals of his fractured 
left fibula.  Accordingly, there has been no reasonable basis 
for an increased scheduled rating for that disability since 
September 10, 1998.  

IV.  Miscellaneous Considerations

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected left knee disability and/or 
for his service-connected residuals of a fracture of the left 
fibula.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2002).  Rather, the record shows that the 
manifestations of his left knee disability and residuals of a 
left fibula fracture are those contemplated by the regular 
schedular standards.  Although the evidence shows that the 
veteran is unable to do any type of work which requires 
prolonged standing or walking, it must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 




ORDER

Entitlement to a 20 percent rating for degenerative disease 
of the left knee for the period from December 20, 1993, 
through February 1, 2000, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

Entitlement to a 20 percent rating for degenerative disease 
of the left knee from April 1, 2000, through May 10, 2001, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  

Entitlement to a rating in excess of 30 percent for the 
residuals of a total left knee arthroplasty for the period 
from July 1, 2002, through the present is denied.  

Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured left fibula for the period from 
August 18, 1993, through September 9, 1998, is denied.  

Entitlement to a rating in excess of 30 percent for the 
period from September 10, 1998, through the present is 
denied.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

